DETAILED ACTION
	
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach a radio wave absorber arranged on a rear surface side of the capacitive coupling portion of the tuning plate, to absorb radio waves radiated from the rear surface side of the antenna element; an extra-length portion of the tuning plate folded back to a rear surface side of the radio wave absorber through a side surface portion of the radio wave absorber; a tuning coated plate arranged on a rear surface side of the radio wave absorber and provided with a metallic plating film formed on a surface thereof, to be electrically connected to a grounding portion provided in the extra-length portion of the tuning plate; a grounding member electrically connected to the tuning coated plate and in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845